Name: 83/673/EEC: Commission Decision of 22 December 1983 on the management of the European Social Fund
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  EU finance;  economic analysis;  cooperation policy;  management
 Date Published: 1983-12-31

 31.12.1983 EN Official Journal of the European Communities L 377/1 COMMISSION DECISION of 22 December 1983 on the management of the European Social Fund (83/673/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 83/516/] EC of 17 October 1983 on the tasks of the European Social Fund (1), Having regard to Council Regulation (EEC) No 2950/83 of 17 October 1983 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund (2), and in particular Articles 4 and 9 thereof, Whereas forms should be introduced for applications for assistance and claims for payment; Whereas a separate application is needed for each type of operation listed in the form set out in Annex 1 in order to meet the requirements of sound management of resources for which it must be possible to make an accurate evaluation of operations on the basis of the provisions of Decision 83/516/EEC and the guidelines for the management of the Fund; Whereas it is necessary to fix a time limit for the submission of applications for assistance under Article 3 (2) of Decision 83/516/EEC and for final payment claims; Whereas the duration of assistance for operations under Article 3 (1) of Decision 83/516/EEC should coincide with the financial year; whereas an upper limit should be set on the duration of assistance for multiannual operations under Article 3 (2) of that Decision; Whereas it is essential that the Member State should notify the Commission immediately of any change in the factors on which approval of assistance was based; Whereas in the interests of sound management of resources, any sums not used must be released immediately so that they can be reallocated to other operations eligible for assistance; Whereas the Commission must be informed immediately if any operation which has received Fund assistance is the subject of an investigation because of suspected irregularities; Whereas it is essential that the Commission should receive regular information from the Member States in view of the fact that the effectiveness of Find aid stems from a detailed knowledge of the operations which have received assistance, HAS ADOPTED THIS DECISION: Article 1 1. Applications for assistance under Article 3 of Decision 83/516/EEC shall be submitted on the form set out in Annex 1. 2. Applications for:  final payment under Article 5 (4) of Regulation (EEC) No 2950/83 shall be submitted on the form set out in Annex 2,  payment of a second advance under Article 5 (2) of Regulation (EEC) No 29 50/83 shall be submitted on the form set out in Annex 3. 3. Applications shall be submitted in triplicate. The forms shall be completed in typescript, no sections being omitted. 4. Applications which do not conform to the conditions of this Article shall not be considered. Article 2 1. The types of operation referred to in Article 1 (2) of Decision 83/516/EEC and he categories of person referred to in Article 4 of that Decision shall be the subject of separate applications for assistance. Each application shall contain separate particulars for each region or area, as defined in Article 7 (3) of Decision 83/516/EEC and in the guidelines for the management of the Fund. 2. An application may relate to only one point in the guidelines for the management of the Fund, which determines the priority of operations. Where the operation concerns several categories of persons, a separate application shall be submitted for each category. 3. Where an operation is carried out by several Member States, each State shall submit an application in respect of its own contribution. 4. Compliance with the conditions of this Article shall be a prerequisite for the approval of applications. Article 3 1. Applications for assistance relating to expenditure to be incurred in the following year or, in the case of multiannual operations, years for operations under Article 3 (2) of Decision 83/516/EEC must be submitted by the Member States by 21 October of each year in order to be taken into consideration. 2. Urgent applications must be introduced by Member States at least one month before the beginning of the operation. A detailed justification for the urgency must be attached to the form given in Annex 1. Article 4 1. Assistance for operations under Article 3 (1) of Decision 83/516/EEC may not be granted for a period longer than one financial year of the European Communities. 2. Assistance for operations under Article 3 (2) of Decision 83/516/EEC may not he granted for a period longer than 36 months. Article 5 Where an operation for which an application for assistance has been submitted or assistance has been granted cannot be carried out or can be carried out only in part, the Member State shall notify the Commission thereof without delay. Article 6 1. Member States' payment applications must reach the Commission within 10 months of the date of completion of the operations concerned. No payment shall be made in respect of aid for which the application is submitted after the expiry of this period. 2. Advances must be reimbursed when the costs of the operation concerned cannot be justified on the form given in Annex 2 within three months of the expiry of the 10-month period laid down in paragraph 1. 3. Where under Article 5 (3) of Regulation (EEC) No 2950/83 a Member State requests suspension of payment of an advance, the assistance shall be paid in one instalment at the time of final payment. 4. Where a final payment application reveals a sum that has not been used, it shall be released immediately. Article 7 Where the management of an operation for which assistance has been granted is the subject of an investigation because of suspected irregularities, the Member State shall notify the Commission thereof without delay. Article 8 Before 15 December of each year, the Member States shall communicate to the Commission, using the form set out in Annex 4, statistics relating to operations carried out with Fund assistance during the previous financial year. Article 9 1. Commission Decisions 78/706/EEC (3) and 78/742/EEC (4) are hereby repealed. However, they shall continue to apply to operations in respect of which an application was submitted before 1 October 1983. 2. By way of derogation from Article 3, applications relating to operations scheduled to begin in the 1984 financial year shall be submitted before 13 March 1984. Article 10 This Decision is addressed to the Member States. Done at Brussels, 22 December 1983. For the Commission Ivor RICHARD Member of the Commission (1) OJ No L 289, 22. 10. 1983, p. 38. (2) OJ No L 289, 22. 10. 1983, p. 1. (3) OJ No L 238, 30. 8. 1978, p. 20. (4) OJ No L 248, 11. 9. 1978, p. 1. ANNEX 1 ANNEX 2 ANNEX 3